                                INGA L. PARSONS, ESQ.
Admitted to MA NY WY                   Attorney at Law                           Tel: 781-581-2262
Federal Court                        3 Bessom St. No. 234                        Fax: 781-842-1430
U.S. Supreme Court                  Marblehead, MA 01945                Inga@IngaParsonsLaw.com


January 24, 2020

BY ECF FILING
                                                    Application GRANTED. The Clerk of Court
                                                    is directed to terminate Doc. #45.
Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street                                                  SO ORDERED.
New York, NY 10007-1312

Re: USA v. Galdieri, 19 Cr. 757 (JMF)                             January 27, 2020

Dear Judge Furman:

I am appointed counsel for Mr. Joseph Galdieri Jr. He asks permission to attend a family
function in Atlantic City leaving on Tuesday January 28th and returning on Wednesday
January 29th. Mr. Galdieri’s pretrial officer Leo Barrios has no objection. Counsel has
sent an email to the government regarding their position but in the interests of getting this
to the Court before end of business sending it now.


Respectfully,

/s/ Inga L. Parsons

Inga L. Parsons

Cc:    All parties of record via ECF
